Name: Commission Regulation (EC) NoÃ 979/2009 of 20Ã October 2009 fixing the allocation coefficient for the issuing of import licences applied for from 1 to 7Ã October 2009 for sugar products under certain tariff quotas and suspending submission of applications for such licences
 Type: Regulation
 Subject Matter: international trade;  trade;  cooperation policy;  tariff policy;  marketing;  beverages and sugar
 Date Published: nan

 21.10.2009 EN Official Journal of the European Union L 275/3 COMMISSION REGULATION (EC) No 979/2009 of 20 October 2009 fixing the allocation coefficient for the issuing of import licences applied for from 1 to 7 October 2009 for sugar products under certain tariff quotas and suspending submission of applications for such licences THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (3), and in particular Article 5(2) thereof, Whereas: (1) Quantities covered by applications for import licences submitted to the competent authorities from 1 to 7 October 2009 in accordance with Regulation (EC) No 891/2009, exceed the quantity available under order number 09.4320. (2) In these circumstances, an allocation coefficient for licences to be issued regarding order number 09.4320 should be fixed in accordance with Regulation (EC) No 1301/2006. Submission of further applications for licences for that order number should be suspended until the end of the marketing year, in accordance with Regulation (EC) No 891/2009, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities for which import licence applications have been lodged under Regulation (EC) No 891/2009 from 1 to 7 October 2009 shall be multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. Submission of further applications for licences, which correspond to the order numbers indicated in the Annex, shall be suspended until the end of the marketing year 2009/10. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 254, 26.9.2009, p. 82. ANNEX CXL Concessions Sugar 2009/10 marketing year Applications lodged from 1.10.2009 to 7.10.2009 Order No Country Allocation coefficient (%) Further applications 09.4317 Australia  09.4318 Brazil  09.4319 Cuba  09.4320 Any third countries 10,3842 Suspended 09.4321 India (1)  Not applicable: no licence application has been sent to the Commission. Balkans Sugar 2009/10 marketing year Applications lodged from 1.10.2009 to 7.10.2009 Order No Country Allocation coefficient (%) Further applications 09.4324 Albania  09.4325 Bosnia and Herzegovina (2) 09.4326 Serbia, Montenegro and Kosovo (3) (2) 09.4327 Former Yugoslav Republic of Macedonia  09.4328 Croatia (2)  Not applicable: no licence application has been sent to the Commission. Exceptional import sugar and industrial import sugar 2009/10 marketing year Applications lodged from 1.10.2009 to 7.10.2009 Order No Type Allocation coefficient (%) Further applications 09.4380 Exceptional  09.4390 Industrial (4)  Not applicable: no licence application has been sent to the Commission. (1) Not applicable: the applications do not exceed the quantities available and are fully granted. (2) Not applicable: the applications do not exceed the quantities available and are fully granted. (3) Kosovo under United Nations Security Council Resolution 1244/1999. (4) Not applicable: the applications do not exceed the quantities available and are fully granted.